Exhibit 10.3

 

EXECUTIVE SEVERANCE AGREEMENT

 

THIS EXECUTIVE SEVERANCE AGREEMENT (this “Agreement”) is entered into as of
January 11, 2011, and effective as of the Effective Date (as defined below),
between Herbst Gaming, LLC, a Nevada limited liability company (the “Company”),
and David D. Ross, an individual (the “Executive”).

 

1.                                       Definitions.

 

(a)                                  “Award Agreements” means the Common Unit
Option Award Agreement and the Restricted Common Unit Award Agreement to be
entered into in connection with the Executive’s participation in the Herbst
Gaming, LLC 2011 Long Term Incentive Plan.

 

(b)                                 “Cause” means one or more of the following:

 

(i)                                     the indictment of, or formal charge
against, the Executive for any felony or any other offense involving
embezzlement or misappropriation of funds, or any act of moral turpitude,
dishonesty or lack of fidelity; or the Executive’s admission of having engaged
in the same;

 

(ii)                                  the payment (or, by the operation solely
of the effect of a deductible, the failure of payment) by a surety or insurer of
a claim under a fidelity bond issued for the benefit of the Company reimbursing
the Company for a loss due to the wrongful act, or wrongful omission to act, of
the Executive;

 

(iii)                               the Executive’s failure to obey the
reasonable and lawful orders of the Board of Directors of the Company (the
“Board”);

 

(iv)                              the Executive’s misconduct or gross negligence
in the performance of, or willful disregard of, his duties and responsibilities
to the Company;

 

(v)                                 the denial, revocation or suspension of a
license, qualification or certificate of suitability to the Executive by any
Gaming Authority or the reasonable likelihood that the same will occur;

 

(vi)                              the Executive’s refusal to submit to, or
testing positive for unlawful substances as a result of, random drug testing,
and/or

 

(vii)                           any action or failure to act by the Executive
that the Company reasonably believes, as a result of a communication or action
by any Gaming Authority or on the basis of the Company’s consultations with its
gaming counsel and/or other professional advisors, will likely cause any Gaming
Authority to: (A) fail to license, qualify and/or approve the Company to own and
operate a gaming business; (B) grant any such licensing, qualification and/or
approval only upon terms and conditions that are unacceptable to the Company;
(C) significantly delay any such licensing,

 

1

--------------------------------------------------------------------------------


 

qualification and/or approval process; or (D) revoke or suspend any existing
license.

 

(c)                                  “Effective Date” means December 31, 2010.

 

(d)                                 “Gaming Authority” means any governmental
authority that holds regulatory, licensing or permit authority over gambling,
gaming or casino activities.

 

(e)                                  “Good Reason” means the occurrence of any
of the following without the Executive’s consent:

 

(i)                                   a material diminution in the Executive’s
duties as contemplated in the Letter Agreement to which this Agreement is
attached,

 

(ii)                                a material reduction in the Executive’s base
salary, or

 

(iii)                             the relocation by the Company of the
Executive’s place of employment to more than fifty (50) miles from the Company’s
headquarters in Las Vegas, Nevada;

 

provided, however, that the Executive shall give written notice to the Company
of the applicable event within ninety (90) days of the occurrence thereof, and
the Company shall have a period of thirty (30) business days after receipt of
such notice to cure the event, and in the event of cure (or the commencement of
steps reasonably designed to result in prompt cure), the Executive’s assertion
of Good Reason shall be null and void.

 

(f)                                    “Salary” means the annualized base salary
provided by the Company to the Executive.

 

2.                                       The Duty of Loyalty Agreement.
Simultaneous with the execution of this Agreement, and as a condition of the
Company’s willingness to provide the protections described herein, the Executive
is executing a Duty of Loyalty Agreement that provides protections to the
Company.  Both this Agreement and the Duty of Loyalty Agreement are attached to
and made a part of the Letter Agreement between the Executive and the Company as
of the same date.

 

3.                                       Term.

 

(a)                                  The Executive’s employment with the Company
shall commence on the Effective Date and shall continue until the third (3rd)
anniversary thereof (the “Term”). However, the Executive will give the Company
ninety (90) calendar days’ written notice of his intent to resign. Upon the
effective date of any such resignation, as well as the termination of the
Executive’s employment for Cause or due to death or incapacity that prevents the
Executive from performing the essential functions of his position, the Company
shall provide the Executive with the following (collectively, the “Termination
Payments”): (i) Salary through the Executive’s last day of active employment;
(ii) payment for any accrued but unused vacation days; (iii) reimbursement for
expenses incurred but not yet reimbursed by the

 

2

--------------------------------------------------------------------------------


 

Company; and (iv) such vested rights to other benefits as may be provided in
applicable pension and welfare plans of the Company, according to the terms and
provisions of such plans, other than any plan providing for severance or
termination payments.

 

(b)                                 At any time during any notice period as
described above, the Company may dispense with the Executive’s services, as long
as the Company continues to pay the Executive his Salary and to provide the
benefits he was receiving as the time notice is given.  Except as provided in
Section 4, if applicable, no other payments or benefits will be due and owing to
the Executive upon termination.

 

4.                                       Termination of Employment without Cause
or for Good Reason.  In the event the Executive’s employment is terminated prior
to the expiration of the Term by the Company without Cause (which shall not
include any termination by the Company due to the Executive’s death or
incapacity that prevents the Executive from performing the essential functions
of his position), or by the Executive for Good Reason, the Executive shall be
entitled to the Termination Payments and the following (collectively, the
“Severance Package”), in lieu of any other compensation and benefits whatsoever:

 

(a)                                  Severance Payments.  The Executive shall be
entitled to:

 

(i)                                   continued payment of the Executive’s
Salary until the third (3rd) anniversary of the Effective Date; and

 

(ii)                                continued participation in the Company’s
group medical plan pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1986 (“COBRA”), or if the Executive’s COBRA rights have expired, pursuant
to an individual policy, at no cost to the Executive until the earlier of the
last day of the month in which the last payment is made to the Executive
pursuant to Section 4(a)(i) above and the date on which the Executive first
becomes eligible for coverage provided by any other entity following
termination.

 

(b)                                 Bonus Payments.  In addition to any other
payments set forth in this Section 4, the Executive shall be entitled to receive
a bonus pursuant to the Letter Agreement for the calendar year in which
termination occurs if, but only if, the specified objectives established for
that year have been met as of December 31 of that year.  Any bonus that is
payable pursuant to this Section 4(b) shall be paid in full, and without
proration to reflect the period of the Executive’s active employment for that
year, at the same time as annual bonuses are paid to other executives of the
Company.

 

(c)                                  Vesting Under the Award Agreements.  The
Executive shall have the following vesting rights under the Award Agreements:

 

(i)                                     one hundred percent (100%) of the then
unvested portion of the options and restricted units that vest based solely on
the continued employment of the Executive at the specified vesting date shall
immediately become fully vested and exercisable in accordance with the Award
Agreements, and

 

(ii)                                  if, but only if, the Executive is
determined to have earned a bonus in accordance with Section 4(b) above, one
hundred percent (100%) of the then unvested portion of the options and
restricted units that would have vested based on achievement of performance
objectives with respect to the calendar year in which the Executive’s employment
is terminated shall become fully vested and exercisable in accordance with the
Award Agreements at the time any bonus in Section 4(b) is determined by the
Company to have been earned; provided that (A) if no bonus is awarded in
accordance with Section 4(b), all such unvested performance based restricted
units and options shall be forfeited as of the Executive’s last day of active
employment, and (B) for purposes of clarity, all options and restricted units
that vest based on achievement of performance objectives with respect to any
period following the calendar year in which the Executive’s employment is
terminated shall be forfeited.

 

3

--------------------------------------------------------------------------------


 

5.                                       Conditions to Payment.

 

(a)                                  General Release.  Receipt of the payments
and accelerated vesting described in Section 4 shall be contingent upon and
subject to the Executive’s execution (within forty-five (45) days following the
date of termination of employment) and non-revocation of a General Release
substantially in the form attached hereto as Attachment A.

 

(b)                                 Timing of Payments.  The installment
payments will begin on the sixtieth (60th) day following the effective date of
the Executive’s termination, with the first such payment to include any amounts
attributable to payroll periods occurring prior to such date, provided, however,
that, to the extent that the payments are exempt from Section 409A (as defined
below), such exempt payments shall be made beginning with the first payroll date
following the effectiveness of the General Release.

 

(c)                                  Forfeiture of Payments.  Without limiting
any other damages that may be available to the Company, the Executive will
forfeit his right to the payments described in Section 4 if he violates the Duty
of Loyalty Agreement.

 

(d)                                 Non-Duplication of Payments or Benefits. 
Notwithstanding the foregoing, no payments or benefits otherwise due to the
Executive upon termination of his employment shall result in a duplication of
payments or benefits provided under Section 4.

 

(e)                                  Exclusive Remedies.  The Executive shall
have no rights, remedies or claims for damages, at law, in equity or otherwise
with respect to any termination of the Executive’s employment by the Company
other than as set forth in Section 3 and Section 4 and as set forth in the Award
Agreements, as that term is defined in the Letter Agreement.

 

6.                                       Dispute Resolution.

 

(a)                                  In the event a dispute arising under this
Agreement and/or the termination of the Executive’s employment (each, a
“Dispute”), the parties agree to hold a meeting to attempt in good faith to
negotiate a resolution of the Dispute prior to pursuing other available
remedies.

 

(b)                                 If, within thirty (30) days after such
meeting or after good faith attempts to schedule such a meeting have failed, the
parties have not succeeded in negotiating a resolution of the Dispute, the
Dispute shall be submitted to binding and confidential arbitration before the
American Arbitration Association or another nationally recognized alternative
dispute resolution service (any such entity, an “ADR Service”) located in Clark
County, Nevada, subject to the ADR Service’s Rules for Employment Arbitration.

 

4

--------------------------------------------------------------------------------


 

(c)                                  The arbitration will be conducted before a
single independent and impartial arbitrator selected in accordance with the
procedures of the ADR Service or as otherwise mutually agreed.

 

(d)                                 Any award will be based on and accompanied
by a written opinion signed by the arbitrator and will contain findings of fact,
conclusions of law and the reasons upon which the award is based.

 

(e)                                  In any action or proceeding relating to
this Agreement, the Executive’s full measure of damages shall not exceed the
maximum amounts payable under Section 4, unless any such limitation is otherwise
prohibited by the laws applicable to the specific Dispute.

 

7.                                       Taxes.

 

(a)                                  All amounts payable pursuant to this
Agreement shall be subject to such withholding taxes and other taxes as may be
required by law.

 

(b)                                 The parties agree that this Agreement is
intended to comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended, and the regulations and guidance promulgated
thereunder (“Section 409A”) or an exemption from Section 409A, and shall be
interpreted accordingly.

 

(c)                                  A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A.  If the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B) of the Code, any
installment payment otherwise due the Executive during the first six (6) months
following Executive’s termination of employment that is not exempt from
Section 409A either as separation pay or as a short term deferral under
applicable Treasury regulations will be held until and paid on the day following
the expiration of such six (6) month period, without interest.  Each payment
under this Agreement shall be treated as a separate payment for purposes of
Section 409A.

 

(d)                                 Nothing in this Section 7 shall be construed
as a guarantee by the Company of any particular tax effect to the Executive
under this Agreement.  The Company shall not be liable to the Executive for any
tax, penalty, or interest imposed on any amount paid or payable hereunder by
reason of Section 409A, or for reporting in good faith any payment made under
this Agreement as an amount includible in gross income under Section 409A.

 

8.                                       Miscellaneous.

 

(a)                                  Notices.  Any notice given to either party
shall be in writing and shall be deemed to have been given when delivered
personally or sent by a nationally recognized overnight carrier, duly addressed
to the party concerned at the address indicated

 

5

--------------------------------------------------------------------------------


 

below the signature lines of this Agreement or to such address as a party may
subsequently give notice.

 

(b)                                 Assignability.  This Agreement shall not be
assigned by the Executive without the express written consent of the Board of
Directors of the Company.

 

(c)                                  Entire Agreement.  This Agreement contains
the entire agreement between the parties and supersedes all prior agreements,
understandings, discussions, negotiations and undertakings, whether written or
oral, between the parties relating to the subject matter set forth herein, with
the exception of the Duty of Loyalty Agreement and the Letter Agreement to which
this Agreement and the Duty of Loyalty Agreement are attached and the Award
Agreements.  The parties acknowledge and agree that the agreement dated as of
January 1, 2010, between Herbst Gaming, Inc. and the Executive has been
terminated as of the date immediately prior to the Effective Date (or such
earlier date as provided in such agreement), and has been superseded by this
Agreement, the Duty of Loyalty Agreement and the Letter Agreement.  Without
limiting the foregoing, any amounts payable to the Executive under the 2010 HGI
Management Incentive Plan for the calendar year 2010 shall not be extinguished
by this Letter Agreement.

 

(d)                                 Amendment or Waiver.  This Agreement cannot
be changed, modified or amended without the consent in writing of both parties. 
No waiver by either party at any time of any breach by the other party of any
condition or provision of this Agreement shall be deemed a waiver of a similar
or dissimilar condition or provision at the same or at any prior or subsequent
time.  Any waiver must be in writing and signed by the Executive or an
authorized officer of the Company, as the case may be.

 

(e)                                  Severability.  The provisions of this
Agreement shall be severable, and the invalidity, illegality or unenforceability
of any provision of this Agreement shall not affect, impair or render
unenforceable this Agreement or any other provision hereof, all of which shall
remain in full force and effect.  If any provision of this Agreement is
adjudicated by an arbitrator pursuant to Section 6 or by a court of competent
jurisdiction to be invalid, illegal or otherwise unenforceable, but such
provision may be made valid, legal and enforceable by a limitation or reduction
of its scope, the parties agree to abide by such limitation or reduction as may
be necessary so that said provision shall be enforceable to the fullest extent
permitted by law.

 

(f)                                    Governing Law.  This Agreement shall be
governed by and construed under the laws of the State of Nevada, disregarding
any conflict of law principles that would otherwise provide for the application
of the substantive law of another jurisdiction.

 

6

--------------------------------------------------------------------------------


 

(g)                                 Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, but both of
which together shall constitute one and the same instrument.

 

(h)                                 Waiver of Jury Trial.  Each party waives, to
the fullest extent permitted by law, any right it or he may have to a trial by
jury in respect of any litigation arising out of or relating to this Agreement
and Executive’s employment by the Company.

 

(i)                                     Acknowledgment.  The Executive
acknowledges that he has been given a reasonable period of time to review this
Agreement before signing it and has had an opportunity to secure counsel of his
own.  By executing this Agreement, the Executive certifies that he has fully
read and completely understands the terms, nature and effect of this Agreement. 
The Executive further acknowledges that he is executing this Agreement freely,
knowingly and voluntarily and that the Executive’s execution of this Agreement
is not the result of any fraud, duress, mistake, or undue influence whatsoever.
In executing this Agreement, the Executive has not relied on any inducements,
promises, or representations by the Company other than as stated in this
Agreement.

 

[Signatures on following page.]

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the Effective Date.

 

THE “COMPANY”

 

THE “EXECUTIVE”

Herbst Gaming, LLC

 

 

 

 

 

 

 

 

By:

/s/ DON KORNSTEIN

 

/s/ DAVID D. ROSS

 

Don Kornstein

 

David D. Ross

 

 

 

 

Its:

Chairman of the Board of Directors

 

 

 

 

 

 

3440 West Russell Road
Las Vegas, Nevada 89118

 

 

 

7

--------------------------------------------------------------------------------